[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                             No. 11-13006                 ELEVENTH CIRCUIT
                                                          NOVEMBER 18, 2011
                         Non-Argument Calendar
                                                               JOHN LEY
                       ________________________
                                                                CLERK

                     D. C. Docket No. 1:10-cv-00172-N

VISION BANK,

                                        Plaintiff-Counter Defendant-Third
                                        Party Defendant - Appellee,

                            versus

ALGERNON LAND COMPANY, L.L.C.,

                                        Defendant-Third Party Defendant -
                                        Counter Defendant - Appellee,

JAMES RAYFIELD, JR.,

                                        Defendant - Third Party Plaintiff -
                                        Counter Claimant - Appellant,

JULE HERBERT, JR.,

                                        Third Party Defendant - Counter
                                        Defendant - Appellee.
                                ________________________

                       Appeal from the United States District Court
                         for the Southern District of Alabama
                              ________________________
                                  (November 18, 2011)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.


PER CURIAM:

       This case was brought by Vision Bank against Algernon Land Company and

James Rayfield for breach of promissory note and guaranty. Rayfield denied

liability and counterclaimed against the Bank for fraudulent inducement and other

tortious conduct related to the execution of the note and guarantee. Rayfield also

cross-claimed against Algernon for fraud in the inducement and brought a third-

party action against Jule Herbert (Algernon’s principal) for fraud in the

inducement and legal malpractice.1 Following extensive discovery, the Bank

moved the district court2 for summary judgment on its claim against Algernon and

Rayfield and Rayfield’s counterclaim. The court granted the motion and gave the




       1
          The fraud-in-the-inducement cross-claim and third-party claim related to the execution
of the note and guaranty in favor of the Vision Bank.
       2
           The case was adjudicated by a magistrate judge by consent of the parties.

                                                 2
Bank the judgment it sought. The court also entered judgment for Algernon on

Rayfield’s cross-claim against it and for Herbert on Rayfield’s third-party claim.3

       Rayfield appeals the court’s judgments, raising two arguments. They are,

succinctly stated, (1) that the court “misstated and misapplied the standard for

entering summary judgment,” and (2) that “[a] genuine issue of fact does exist.

The testimony of the [Bank’s] commercial lending officer [and] various loan

documents show that Rayfield was presented false and fraudulent facts about the

purpose of the note he was guarantying.” We have carefully reviewed the record

on these points and find (1) no error in the court’s application of the summary

judgment standard and (2) no genuine issue of fact. The court’s judgments are

therefore due to be and are



       3
          The court’s statement as to why it entered judgment against Rayfield on these two
claims is contained in the court’s dispositive order of June 17, 2011:

                Rayfield has been given adequate opportunity to address the legal issues
       [regarding his cross-claim and third-party claim] that the court has raised both in
       its written order and during the pendency of the June 16, 2011 hearing. At the
       hearing, Rayfield offered no further evidence or argument to support his claims
       and stated that he was relying on his brief. Moreover, Rayfield’s counsel
       conceded in open court that all of Rayfield’s claims were essentially predicated on
       his fraud claims against Vision Bank and Herbert and, without a viable fraud
       claim, Rayfield’s ‘entire case goes out.’ Consequently, for the reasons set forth in
       the Court’s Orders of April 12, 2011 . . . and May 27, 2011 . . . as well as
       Rayfield’s concessions at the hearing conducted this day, Rayfield has failed to
       establish that he has asserted a viable claim against either Algernon or Herbert and
       judgment is, therefore, due to be entered in their favor as to the claims asserted
       against them by Rayfield.

                                                3
AFFIRMED.




            4